Fitzsimons, Ch. J.
The policy of insurance issued by the defendant to the plaintiff’s father provided, “ That defendant should have satisfactory evidence of the death of the insured.” Upon the trial, the complaint was dismissed upon the ground that no such satisfactory evidence of death was presented to it.
The testimony clearly shows that the defendant had proper and satisfactory evidence of the death of the insured, because its vice-president and adjuster, after they were notified of such death, endeavored to have plaintiff accept a nominal sum for her claim-, and, upon her refusal to accept such offer, notified her that she was entitled to nothing. Thus, it appears that they had full and satisfactory evidence of death, but wished to escape their liability under the policy to pay $500 to plaintiff, also to avoid the payment of any sum, if possible, and had a clear and well-defined determination to pay as little as possible in any event.
*217Such seems to be the habit of many life insurance companies; during the lifetime of the insured, they willingly receive all the money he offers, but, after his death, seem unwilling to pay to the beneficiary the sum fixed by the policy. I think that such a practice should be discouraged, not encouraged.
, The judgment must be reversed and a new trial ordered, with costs to appellant to abide event.
Conlan and O’Dwyer, JJ., concur in result.
Judgment reversed and new trial ordered, with costs to appellant to abide event.